                          Case 5:15-cv-00065-RSB-BWC Document 71 Filed 12/17/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  DEANGELO GALES,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        5:15-cv-65

                  COMMISSIONER HOMER BRYSON, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated December 1, 2020, adopting the U.S. Magistrate

                      Judge's Report and Recommendation and granting Defendants' motion for summary judgment,

                      judgment is hereby entered dismissing Plaintiff's complaint and denying Plaintiff in forma pauperis

                      status on appeal. This case stands closed.




            Approved by: _______________________________
                         ________________________________




            December 17, 2020                                                   John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
